              Case 5:20-cv-00032-MFU Document 1 Filed 05/27/20 Page 1 of 6 Pageid#: 1

PY Se7@ ov.12J16)ConmlaintforEmplovmentnl
                                        'Rcvimination
                                                                                                      CLERK'S OFFICE U.S.DIST.COURT
                                       U NITED STATES D ISTRICT C OURT ATHARBF
                                                                             ISIL
                                                                                ON
                                                                                 EDBURG,VA                                            .
                                                                                                                                      ,!
                                                                           forthe
                                                           Westem Dise ofVtrgiaia              o                  RAt 2ï 2920
                                                                Hnrr.lnonbuîg Division                     JULIA .
                                                                                                           BY                 ,L K
                                                                                                              :
                                                                                                                  DEP     CLe
                 KERRAH BENNEU CLARK
                                                                                    caseNo.5-
                                                                                            ..0-t,
                                                                                                 #.- U
                                                                                                (to bq#lledinbyz/leClerkntl
                                                                                                                          yFee?
                           Plankmgls)              .
F titetkefullllzzlzeofeael''ltzfzml w/loll
                                         s-
                                          /zlizzgt1theoal
                                                        plal
                                                           ilr.                     JuorTrial:(s,eckone)       es fN xo
Ifthenantesofalltkeplaintp cclzlzsr'/intlteâw eeabove.
Jëezz.
     çewrite Neeattaehed ''fzzdleaN reandauach azzadditional
pagcwfl/lthejkll/f-
                  #ofnames)


                   James Madison Universf
                                        'ty



                           Dqlkndantls)
rff/i-
     ïretltejdllltzpzeofeachA-/w
                               -ztlllêu'
                                       hoisbeingx
                                                vtetf Ifthe
zltzpre.
       &ofall#leaefendantsezprzloê/rin#les- cetl-' e,plenqe
Mvffe ''seel/rotw/zezz''f;ltkea
                              sN ce and arlor/zan z'zltzifiozztzll?age
%vitll#le.##lllWrofnames)
                                                                                           )
                              C O G LM NT FO R EG LO Y M ENT DISCRTM TNA TION

1.        n ePardesto n isCom plaint
          A.         n ePlaintiffls)
                     M videtheinform o on below foreach plailz F named in the comple t. Attach addidonalpagesif
                     needed.
                            N am e                     KERRAH BENNEU CLARK do LegalTeam
                                StreetAddress                            PO Box 172
                                City and Cotmty                          Me aheysville,Rockingham                                 '
                                State and Zip Code                       M rginia,22840
                                TelephoneNumber                          (540)256-98V
                                E-m ailA ddress


          B.         n eDefendu tts)
                     Pxovidetlle inform ation below foreaçh defendantnam ed inthecomplaintpwhetherthe defendantisml
                     individualvagovem mentagencyvan orgnnixm'on,oracorpoe on.Foran individualdefendant
                     includetheperson'sjobortitlelflatouvl.Attachaddidonalpagesifneeded.
         Case 5:20-cv-00032-MFU Document 1 Filed 05/27/20 Page 2 of 6 Pageid#: 2
oSe7 ev.12/: Co 11* forEm lo   ntIY=r'
                                     lmination

             DefendantNo.l
                    Name                         James Madison Universi
                                                                      ty
                    Job orTitle (iflulowtb
                    StreetA ddmss                800 Sotlth Main R reet
                     City and Cotmty             Harrisonburg,Rockingham
                    State and Zip Code           Virginia,22807
                    TeleplmneNumbor              (540)5* 6211
                    E-m ailA ddress(ffzwoxw?


             DefendantNo.2
                    N ame
                    JoborTklel#'  à'
                                   ncbvnl
                    StreetA ddress
                    City and County
                    State and Zip Code
                    TelephoneNnm ber
                    E-mailAde sslflinou'
                                       nl

             DefendantNo.3
                    N ame
                    Job orTitle flznossvp
                    StreetA ddress
                    City and County
                    State and Zip Code
                    TelephoneNtlmber
                     E-mailAddressll
                                   I'L'
                                      nom?)


             DefendantNo.4
                    Nmne
                     Job orTitle K knov'
                                       n)
                     Sa etAddress
                     City and County
                     Stateand Zip Code
                     TelephoneNum ber
                     E-m ailA ddre&slfhlownl
            Case 5:20-cv-00032-MFU Document 1 Filed 05/27/20 Page 3 of 6 Pageid#: 3

ProS*7tlhw.12/167ComplaintforFmmloynxntDisâvi
                                            m ination

                  Place ofEm plolrm ent

                  '
                  lheaddressatwhichIsoughtemplolrmentorwœsemployed bythedefendnntts)is

                           Nmne                         JamesM adison Universl
                                                                             'ty
                           StrcetAddress                800 South Main Street
                           City and Colmty              Harrisonburg.Rœ kingham
                           Stateandp pCode              Mrginia,22807                                     -
                           TelephoneNumber              (540)568-6211

H.       Basisfor Jurisdiction

        n isnction isbroughtfordiscriminntion in employmentpnmdmn:to (ckeckalldmtapplyl.

                            TitleW 1oftheCivilRightsActof1964.ascodifed.42U.S.C.jj2000eto 2000e-17tmce,
                            cplor,gendervreligionvnn#ional011:,1* .
                            (Note:Inorderto:rjzzgsuitinjkderaldistrictcourtpe crTitleIW youplll-
                                                                                               ç//zr-
                                                                                                    çfobtain a
                                                                                                    -

                            Ab/jceofRightto,
                                           jizeletterkom theA'gfa/EnœloymentO#por/llnï/.vCommission. )
                            AgeDiscrimine oninEmploymentAd of1967.ascodiledv29U.S.C.jj62lto634.

                            (Note:Inordertoàr/ngmdtinfederaldistrictctxlrzlmdertheAgeDfxcr/zzlfazp/fonin
                            A'rzw/olrzaepfAct,ytxfnntstArst-pleachargeM'ïfàtheA'
                                                                               glfrl/EmplolnnentO##/?*fz7/t.
                                                                                                           #
                            Commission.   )

                            AmericnnKAvitllDisabili:esActof1990.ascodifedv42U.S.C.9j12112to 12117.

                             (Note:Inordertohrfpgs'uitfpxlerzz/districtcœfr/under#zeAmericanswf//zDisabilides
                            Act,-v@l
                                   /mttstnrste //àzqAb/ïceofmghtto&lcletterkom theFg?zJ/Employment
                             Owptvp/zz/@ Conimission.
                                                    )
                             Otherfedqm llaw lxpecqk thepaeralàrur
                                                                 l'
                                                                  .


                            RelevantK'tntelaw lspeoh.y'
                                                      lpzt7!wp:

                             Relevantc*
                                      ''orcounty law ls- oALf/'
                                                              zwou+:
            Case 5:20-cv-00032-MFU Document 1 Filed 05/27/20 Page 4 of 6 Pageid#: 4

ProSe1 ev.12/16 Co tqintfor   lo     ntDie mlnation


111.    Statem entofClaim

       W rite a shortand plain entem entofthe clnim .Do notm akelegalarguments. Stateasbriefly aspossiblethe
       Pactsshowing thateach plaintiF isentitkdlo thodamagesorotherreliefsought. Sutehow each defendantw as
       involved andwhateach defendantdid thatczm qedtheplainti/ hsrm orviolated the plaine srights,including
       the dntesand placqsofthatinvolvem entorconduct.lfm oreth% onecbim isassertedvnum bereach claim apd
       Avrite a shortand plain statementofeach cbim in a x pamte pamgmph.Altzmh additionalpagesifneeded.

       A.      n ediscriminsloryconductofwhichIcomplninin thisactionincludes(checkall#lzzzzz
                                                                                           lw#l:

                     Z             Failua to bim m e.
                                   Terminaéon ofm y emplolrm ent.
                     Z             Failureto pm mote me.
                     Z             Failum to accom modatem y disability.
                                   Unequaltermsand cone onsofmy em ploym ent.
                                   Retalio on.
                                   Otheractslp ec6'
                                                  lL    Hostil'
                                                              éy,lnadion,Threals,Harau me'
                                                                                         nt,Bullying.Undermining
                                   (Note: Oat3zthosegml/pz!<raisedinthechargeAledwfl/ztheA' gfl/Enqplo-lnnent
                                   Olptpr/lzrljl CommissionczzzzbecozzW#ere#bythe#deraldistrictcolfrlunderthe
                                   #deralemploymenttffzcr/plïpl/ftw stahttes)

       B.      ltismyIXS'trecollectionthatthealleged dison'minntnxy actsoccun'
                                                                             edondnlets)
                9/9/19-Ongoing

       C.       Ibelieve'
                        OIM defendantls)(clteekonel'
                                                   .
                     Z             is/arestincommie gthesenctqagainstme.
                     S             is/arenotstillcommie gtheseactsagainstme.
               '

       D.       Defendzmtts)discn'minated againstmcbn* onmy (clneckalldtatas n,akdcpïinlL
                     F-1           mce                     '
                                                           .
                                                           ,

                     C-1           color                                   .
                     I7I           gender/sex
                     I--I          religion
                     f---l         nauonalorigin
                     N             age@arofbirtlb                   (onlywàdaassertingarkrfp?ofageJ/à'cr/zzlfalf/opl
                     VZ            disabilityorperceived(Iisabilitylspecl
                                                                        #dze fà/l?
                                                                                 l
                                     Perceived Disabil'
                                                      l
                                                      iy,Mockery n ereof

       E.      The factsofm y case are asfollows.Attach addiéonalpagesifneeded.
            Case 5:20-cv-00032-MFU Document 1 Filed 05/27/20 Page 5 of 6 Pageid#: 5

ProSe7(Rmr.12/16)ComplaintforEnmlov
                                  .nAentDiscrn
                                             'nlnation N
                  n ere are basic human rights a#orded to us all.Jam es Madison Uni versity hasblatantly and
                  purm sefully abused these righ/ time and time again assuch regards KERRAH BENNEU CLARK.
                  There have been violationsgoverned by the EqualEm ploymentOpm rtunity Commissionvthreats to be
                  poisoned,and lhreatsto bem me unemployed.This is orily listing a few...A terribl
                                                                                                 e culture encircl
                                                                                                                 :sthe
                  abuse thatKERM H BENNEU CLARK has suflerèd fornearl        y an entire year,an instituti
                                                                                                         onalculture
                  builton the pradice ofsuppressing the exposure ofprohibited behavior.n e Iatestexample ofthi   s
                  culturecomesfrom James MàdisonUniversit/sPresi
                                                               dent,JonathanAlger.PresidentAl
                                                                                            gerhas
                  knowingly and intentionally falsified a O xte ofVirginia Employee Grievanœ .See con:nued attachment.


                 (Note:Asadditional.
                                   çlz
                                     rr/rl./èrthefactsofyourclaim,J?/?zJpm?attachtothistltll/lpjz?ïzvacopyof
                 ztwrcharge#led3$*/1theFezt#Emplmqnent&rptpr/lzr#(yCommission,orthechargenledwf//zthe
                  relevantstate /?'city Jz?fzz?t;a rightsJJW.
                                                            W/N.?

IV. Exhaustion ofFederalA dm inistrauveRem edies

                 Itismybestrecollecdon1ntlfledachargew1t11theEqualEmploymentOpporhlnity Commissionor
                  my F-qualEm ploymentOppoxtnnity counselorregaxdm
                                                                 ' gthedefendanfsalleged discn'minptory conduct
                  on ldatel
                            9/16/19 VDHRM,2/24/20 EEOC



       B.        n eEqualEm ploym entOpportunity Comm ission (clteckonell
                        S           hasnotissuedaNoiceofRigbttoSuelettor.
                        Se          issuedaNohceofRighttoSueletterxwhichIreceivedontdatel 341Q0                      .
                                    (Note:Wf/tzcàacopyofthe#o/ïtreoflîighttoSueletter#om theFçllzz!Employmenl
                                    O#roz'/?
                                           zp/l Connnission/d thiscompldnt.)

       C.         Onlylitigantsalle/ngagediscn'minationmustanswerthisquesion.
                  Sinceftling my charge ofage discn'm inatioh v4th the EqualEmploymentOpporlnnity Com mission
                  regarding the defendnnt'salleged discHm inntory conduct(eheckonel'
                                                                                   .

                        L           60 daysorm orehaveelapsed.
                        L           lessth% 60 dayshave elapsed.

V.     Relief

       State bxiefly and precisely what    esorotherrelieftlze plaintif nRbKthecourtto order.Do notm ake legal
       argum ents. Includeany basisforclaim ing th% the wrongsalleged areconuntling atthe presenttime.lncludethe
       am otmtsofany adualdamagesclaim ed forthe nctqalleged and the bu isforthese amotmts.H clude any ptmiéve
       orexemplary dnm agesclaimedvthe am ountsvandthe reasonsyou claim you are entitled to actualorpuniéve
       m oney dam agcs.
           Case 5:20-cv-00032-MFU Document 1 Filed 05/27/20 Page 6 of 6 Pageid#: 6

PZOSe1(Rev.12/16)Complnb
                       'n!forKmplov
                                  .mentDiscn'
                                            mination              .
        ltisKERRAH B/NNEU CLARK'Searnesthope*atJamesMadisonUniversi
                                                                  tycanbehonestWithitselfand
        reœ gnize whatithasdone.As partofthe process ofowning the integri
                                                                        ty thatis expected from a publicly funded
        univers'
               lty,itisherebyrequestedthatJamesMadisonUnivers'
                                                             ltymakeatransqarentdonationof$1,000,000.00
        to a reputable nonprofitorganizati
                                         on thatadvocates forworkplace com pliance In regardsto any area gôverned
        bythe EqualEm ploymentOpportunity Commission.




W . Cete cation and Closing

      UnderFederalRule ofCivilProcedure 11aby siN ing belom lcertify to the bestofm y know ledge,inform aéon,
      andbeliefthatthiscomplaint:(l)isnotbeingpmsentedforanimproperpurpose,suchastohnmqs,rlnlqe
      unnecessarydelayvorneedlesslyincreasethecos'tofV gation;(2)ismlpportedby exieinglaw orby a
      nonlivolousatgumcntforex-tending,modifyingvorreversingexiKting law;(3)thefacomlcontentionshave
      evidentiary supportor.ifspecG cally so identifedawilllikely have evidentiary supportaqeram mqonable
      opportnnity forfurtherhwestigationordiscovery;and(4)thecomplaintotherwisecompliesw1:1the
      requirem entsofR'lle 1l.         '


      A.         ForPartiesW ithoutan Attorney

                 Iagreeto providethe Clerk'sOm ce w1t11any changesto my addreKswherecmse-related papersm ay be
                 served.ltm derstand tI:M m y failtlreto keep a currentaddresson fllew 11 theClerk'sOm cem ay result
                 in the dism issalofmy = e.

                 Date ofsigning:               5/27/20


                 Signatuxe ofPlaintiff
                 PrintedNameofPlaintif            KERRAH BENNETT CLABK

      B.         ForAttorneys

                 Date ofsi ' :


                 Signm m ofAttom ey
                 Plinted Nam eofAttom ey
                 BarN um ber
                 N am eofIwaw Firm
                 StreetAddress
                 State and Zip Code
                 TelephoneNumber
                 E-mnilAddress
